DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) filed November 10, 2021, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the crossed out information referred to therein has not been considered.
Note applicant’s transmittal letter accompanied by the IDS states, “In accordance with 37 CFR §1.98(d), [non-submitted] copies of the references can be found in USSN 16315176 filed July 4, 2017; USSN 16739078 filed January 9, 2020; and USSN 17103673 filed November 24, 2020.”  However, it is only proper to omit copies of cited references when the references are cited in an IDS for an earlier application relied upon for an earlier effective filing date under 35 USC 120.  See 37 CFR 1.98(d)(1).  In other words, the references cited in the present IDS that can be found in applications 16/739078 and 17/103673 need to be submitted for consideration since said applications are not parent applications of the present application relied upon for a priority date.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-30, 39, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for a carpet or carpet tile “wherein the backing composition comprises no more than 5% by weight of a polyolefin polymer.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Specifically, independent claim 21 recites the recitation “wherein the backing composition comprises no more than 5% by weight of a polyolefin polymer.”  Dependent claims 22 and 23 limit the backing composition to comprise no more than 3% by weight of a polyolefin polymer and to be devoid of a polyolefin polymer, respectively.  While the specification as originally filed teaches the backing composition may optionally include a thermoplastic elastomer, which may be a polyolefin polymer, in a preferred amount of 0.1-5% by weight (page 4, lines 35-36 and page 5, line 6), the specification does not teach the backing composition comprises no more than 5% by weight of a polyolefin polymer as presently recited.  Note the claim does not limit the polyolefin polymer to being the recited thermoplastic elastomer.  Without such a limitation, the scope of the claim is broader than applicant’s disclosure in that the claim encompasses other non-elastomeric polyolefin polymers.  Hence, claims 21-23 are rejected for lack of enablement.  Claims 24-30 and 40 are also rejected for their dependency upon claim 21. Claim 39 is similarly rejected.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 is indefinite for the recitation the binder comprises a rosin or derivative, a non-fossil natural oil, and optionally a thermoplastic elastomer, wherein the binder comprises at least 85% by weight bio-based materials.  It is unclear if the recited bio-based materials are the same or different materials than the recited rosin and natural oil components.  In other words, do the recited rosin and natural oil components amount to at least 85% of the binder or does the binder include other bio-based materials in addition to the recited rosin and natural oil components.  Hence, claim 31 is rejected as being indefinite.  Claims 32-36 are also rejected for their dependency thereupon.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0285246 issued to Becker et al. in view of US 2013/0295371 issued to Peterson et al., 2009/0249645 issued to Kajihara et al., and US 2009/0023836 issued to Nascimento et al.  
Becker discloses a polyolefin composition suitable for a carpet backing (abstract, sections [0025] - [0028], and [0125]).  Polyolefin composition is suitable for use as a nap and/or filament binding (i.e., precoat) and for a carpet rear-side coating (i.e., a “heavy” backing layer) (sections [0026], [0060], and [0062]). The polyolefin composition is preferably employed as a hot melt adhesive especially when used as a heavy backing coating composition (section [0127]). 
The hot melt adhesive coating may include further constituents as necessary to achieve the desired properties (section [0128]). Such further constituents include inorganic and/or organic fillers, synthetic and/or natural resins, and synthetic and/or natural oils (section [0130]). Suitable natural resins include rosins (i.e., a bio-based material), such as terpene rosins, in an amount of no more than 45% by mass, preferably 2-30% by mass, and most preferably 3-20% by mass (section [0131]). Another further constituent may be a block copolymer of styrene butadiene rubber (SBR) (i.e., reads on applicant’s optional thermoplastic elastomer being a block copolymer of polystyrene and polybutadiene) in an amount of less than 20% by mass, preferably 1-15% by mass, most preferably 2-9% by mass (section [0134]). Further constituents include thermoplastic elastomers based on ethylene, propylene, a diene and/or cis,cis-1,5-cyclooctadiene, exo-dicyclopentadiene, endo-dicyclopentadiene and 1,4-hexadiene and 5-ethylidene-2-norbornene, in particular ethylene-propylene rubber, EPM, and/or EPDM (i.e., reads on applicant’s polyolefin thermoplastic elastomer) in an amount of no more than 20% by mass preferably 1-15% by mass, most preferably 2-9% by mass (section [0135]). Fillers are particularly preferred in the composition when used as a heavy backing for the carpet (section [0137]). Suitable inorganic fillers include silicas (section [0137]). Suitable organic fillers include carbon black, rubber, synthetic fibers, and natural fibers from plant material, such as straw, cotton, flax, hemp, and sisal, in an amount of no more than 80% by mass, preferably 1-60% by mass (section [0137]). Additionally, natural oils (i.e., a bio-based material) may be included in the hot melt adhesive composition in an amount of less than 50% by mass, preferably 1-45% by mass, most preferably 5-38% by mass (section [0139].) 
The Becker reference teaches applicant’s claims 31-36 with the exceptions (a) the natural oil is a non-fossil oil, preferably vegetable oil and (b) the backing composition comprises a binder, wherein the binder comprises at least 85%, preferably at least 90%, more preferably at least 95%, by weight of bio-based materials.  
Regarding exception (a), Becker teaches natural oil but not that the natural oil is a non-fossil oil, preferably vegetable oil.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a suitable natural vegetable oil for in the carpet backing composition in order to provide a greener product made with renewable resources.  
For example, Peterson teaches an elastomer copolymer comprising a synthetic or natural oil plasticizer, wherein said natural oil may canola (i.e., rapeseed) oil, safflower oil, sunflower oil, soybean oil, coconut oil, and castor oil (section [0057] and claim 5).  Additionally, Kajihara teaches an ethylene vinyl acetate copolymer composition having a softening agent (i.e., plasticizer) comprising a synthetic or natural oil, wherein the natural oil may be castor oil, linseed oil, rapeseed oil, soybean oil, coconut oil, and the like (section [0193]).  Furthermore, Nascimento discloses an environmentally degradable polymeric composition comprising a natural plasticizer of vegetable oil or ester or epoxy derivative thereof (abstract and section [0036]).  Suitable vegetable oils include soybean, corn, castor, coconut, sunflower, and canola oil (section [0036]).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a non-fossil, vegetable oil, as taught by Peterson, Kajihara, and Nascimento, for the disclosed natural oil of the Becker reference since said natural vegetable oils are well-known in the art of polymeric compositions.  As such, the choice of any of the suitable known vegetable oils is within the level of ordinary skill in the art. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416. Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (a) is rejected as being obvious over the cited prior art.  
Regarding exception (b), Becker does not explicitly teach the backing composition comprises a binder, wherein the binder comprises at least 85%, preferably at least 90%, more preferably at least 95%, by weight of bio-based materials.  However, Becker does teach the “further constituent” of rosin (i.e., a bio-based material) may be present in an amount of not more than 45% by mass and the “further constituent” of natural oil (i.e., a bio-based material) may be present in an amount of not more than 50% by mass (i.e., a total of up to 95% by mass).  The reference also teaches other bio-based materials may be “further constituents,” such as natural fillers in an amount of not more than 80% by mass and natural rubber in an amount of not more than 20% by mass (sections [0130], [0134], and [0137]).  
Note the reference also teaches the “further constituents” (e.g., rosin and natural oil) are present in a total amount of not more than 80% by mass of the hot melt adhesive formulation (i.e., polyolefin component present in an amount of at least 20% by mass).  However, applicant’s claim recites open language (i.e., “the backing composition comprises a binder”), which allows for up to 80% by weight of a “binder” component comprising the rosin, natural oil, and/or other natural “further constituents” in an amount of up to 95% by weight of the binder and a polymer component of at least 20%.  In other words, the open language of applicant’s claim 31 does not necessarily excluding the presence of Becker’s polyolefin as an additional component of the backing composition.  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the maximum amount of rosin and natural oil and/or other natural “further constituents” in order to create an environmentally friendly, green carpet backing comprising at least 85%, preferably at least 90%, more preferably at least 95%, by weight of natural, bio-based materials.  Such a modification would have yielded predictable results to the skilled artisan.  Thus, in the absence of unexpected results achieved therefrom or other evidence of nonobviousness, exception (b) and claims 31-36 are rejected as being obvious over the cited prior art.  
Regarding independent claim 37, the open claim language “the backing composition comprises a filler and a bio-based binder, the bio-based binder consisting essentially of” does not necessarily preclude the presence of Becker’s polyolefin component in the carpet backing composition.  Since applicant’s claimed rosin, natural oil, and optional thermoplastic elastomer of Becker can be interpreted as “a bio-based binder,” the Becker reference teaches applicant’s claims 37 and 38 with the exception (a) the natural oil is a non-fossil oil.  However, as argued above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a suitable natural vegetable oil, as taught by Peterson, Kajihara, and Nascimento, for in the carpet backing composition in order to provide a greener product made with renewable resources. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416. Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 37 and 38 are rejected as being obvious over the cited prior art.  
Claims 21, 24, 27, 28, 31-33, and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0119974 issued to Parikh et al. in view of US 2016/0108573 issued to Tichelaar et al.  
Parikh discloses adhesive compositions comprising at least one substantially random interpolymer of ethylene and a select comonomer and at least one tackifier (abstract and section [0020]).  The adhesive composition may also include at least one extending or modifying composition or processing aid (section [0020]).  Specifically, the adhesive composition comprises 5-95% of said interpolymer and 5-95% by weight of at least one tackifier (claim 1). The adhesive composition may be employed as a hot melt adhesive extruded onto the back of a carpet (section [0124] and claim 15).  
 Suitable tackifiers include wood, gum, and tall oil rosins and their derivatives (sections [0065] and [0066] and claim 63).  Suitable processing aids include natural oils such as lanolin (i.e., a non-fossil natural oil derived from an animal) (section [0076]).  The processing aid may be present in the adhesive composition in an amount of no more than 60% by weight (section [0078]).  Suitable modifying or extending compositions include styrene block copolymer, ethylene vinyl acetate, and polyolefin polymers (i.e., applicant’s optional thermoplastic elastomer polymers) (section [0020] and claim 7).  The modifying or extending composition may be present in an amount of 5-75% by weight (claim 7).  Other additives may be included in the adhesive composition in an amount of up to 50% (sections [0110] and [0112]).  Filler may also be included in an amount of up to 90% by weight (sections [0110] and [0112]).  
Thus, in an embodiment wherein the polyethylene interpolymer is present in an amount of 5%, Parikh teaches the invention of claims 21, 24, 27, and 28 with the exception that the carpet, onto which the adhesive composition forms a backing, comprises a textile top cloth and a precoat layer.  However, such carpet constructions are common in the art.  For example, Tichelaar discloses known carpets comprise yarns tufted into a first material (i.e., a primary backing), wherein the backside of the tufted primary backing is coated with a latex to bind said tufts thereto (section [0002]).  A secondary backing is commonly attached to the precoated tufted primary backing via an adhesive backing, such as a hot melt adhesive (sections [0002] and [0003]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a precoated tufted primary backing, as is known in the art, for the carpet back that the adhesive composition of Parikh is extruded onto.  Such a modification would have yielded predictable results to a skilled artisan (e.g., production of a tufted carpet).  Therefore, claims 21, 24, 27, and 28 are rejected as being obvious over the cited prior art.  
Regarding claims 31-33, 35, and 36, Parikh teaches the rosin tackifier (i.e., a bio-based material) may be present in an amount of up to 95% (claim 1).  Hence, said claims are also rejected as being obvious over the cited Parikh and Tichelaar references.  
Regarding claim 37-39, Parikh teaches the adhesive composition may comprise up to 95% of rosin (i.e., a bio-based component of the adhesive binder composition), up to 60% of a natural oil (i.e., a bio-based component of the adhesive binder composition), and as little as 5% of the polyethylene interpolymer.  Hence, said claims are also rejected as being obvious over the cited Parikh and Tichelaar references.  
Regarding claim 40, Tichelaar teaches carpets are produced by tufting a primary backing with yarns and coating a latex on the backside thereof.  Parikh teaches preparing a hot melt adhesive composition and extruding said composition as a carpet backing.  Hence, claim 40 is also rejected over the cited prior art. 
Claims 25, 26, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0119974 issued to Parikh et al. in view of US 2016/0108573 issued to Tichelaar et al., as applied to claims 21 and 31 above, and in further view of US 2013/0295371 issued to Peterson et al., 2009/0249645 issued to Kajihara et al., and US 2009/0023836 issued to Nascimento et al.  
Parikh teaches a non-fossil natural oil, such as lanolin, but does not teach a vegetable oil.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a suitable natural vegetable oil for processing aid in the carpet backing composition of Parikh in order to provide a green, vegan product made with renewable resources.  
For example, Peterson teaches an elastomer copolymer comprising a synthetic or natural oil plasticizer, wherein said natural oil may canola (i.e., rapeseed) oil, safflower oil, sunflower oil, soybean oil, coconut oil, and castor oil (section [0057] and claim 5).  Additionally, Kajihara teaches an ethylene vinyl acetate copolymer composition having a softening agent (i.e., plasticizer) comprising a synthetic or natural oil, wherein the natural oil may be castor oil, linseed oil, rapeseed oil, soybean oil, coconut oil, and the like (section [0193]).  Furthermore, Nascimento discloses an environmentally degradable polymeric composition comprising a natural plasticizer of vegetable oil or ester or epoxy derivative thereof (abstract and section [0036]).  Suitable vegetable oils include soybean, corn, castor, coconut, sunflower, and canola oil (section [0036]).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a vegetable oil, as taught by Peterson, Kajihara, and Nascimento, for the disclosed natural oil of the Parikh reference since said natural vegetable oils are well-known in the art of polymeric compositions.  As such, the choice of any of the suitable known vegetable oils is within the level of ordinary skill in the art. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416. Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 25, 26, and 34 are rejected as being obvious over the cited prior art.  
Claims 39 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0119974 issued to Parikh et al. in view of US 2016/0108573 issued to Tichelaar et al., as applied to claims 21 and 31 above, and in further view of US 2010/0285246 issued to Becker et al.
While Parikh teaches the addition of filler, the reference fails to teach suitable materials for said filler.  As such, one must look to the prior art for guidance.  for example, as discussed above, Becker teaches a carpet backing composition comprising filler.  Suitable inorganic fillers include silicas (section [0137]). Suitable organic fillers include carbon black, rubber, synthetic fibers, and natural fibers from plant material, such as straw, cotton, flax, hemp, and sisal, in an amount of no more than 80% by mass, preferably 1-60% by mass (section [0137]). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a specific known filler, such as those taught by Becker, for the generic filler of the Parikh reference since said fillers are well-known in the art to be suitable in carpet backing compositions.  As such, the choice of any of the suitable known vegetable oils is within the level of ordinary skill in the art. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416. Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 29 and 30 are rejected as being obvious over the cited prior art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        December 15, 2022